Citation Nr: 1139545	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  03-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease, L5-S1 prior to April 14, 2010, and to a rating in excess of 40 percent on or after April 14, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1974.  He also served from July 22, 1974, to March 22, 1976, but was discharged under dishonorable conditions, thus barring him from receiving VA benefits based on this period of service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The October 2005 rating decision granted entitlement to service connection for degenerative joint disease (DJD), L-5, S-1 and assigned a 20 percent evaluation effective January 28, 2002.  In a November 2005 statement, the Veteran disagreed with that rating and accordingly the statement was construed as a timely notice of disagreement (NOD).  

In November 2003, the Veteran presented testimony on the then issue for entitlement to service connection for at a personal hearing conducted at the New Orleans RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In October 2007, the Board remanded the claim for issuance of a statement of the case (SOC).  

In a November 2008 decision, the Board denied the claim for entitlement to service connection for bilateral hearing loss.  Subsequently, the Veteran appealed the Board's decision to the Court and in an Order dated in September 2009, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In July 2010, the Board remanded the claim for bilateral hearing loss for further development.  The claim was subsequently granted in an April 2011 rating decision.  Accordingly, this matter is no longer in appellate status.

The Board observes that in the introduction section of the November 2008 decision, the Board indicated that following the issuance of an August 2008 SOC for the issue of entitlement to an initial rating in excess of 20 percent for degenerative joint disease, L5-S1, the Veteran did not file a timely substantive appeal.  Accordingly, the Board did not consider this issue in its November 2008 decision.  However, it appears that the Veteran did file a timely substantive appeal with that issue in August 2008 that had not yet been associated with the claims file that was before the Board at the time of its November 2008 decision.  In July 2010, the Board remanded this matter for notice including that pursuant to 38 C.F.R. § 20.1304(a),(b) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and for issuance of a supplemental statement of the case (SSOC).

In July 2010, the Veteran was provided with Dingess notice and was also informed that he could provide additional evidence in connection with his appeal.  The Veteran responded in July 2010 that he had no additional evidence to support his claim other than his VA medical records, as he received all his treatment at the VA.  The Board observes that additional VA records were associated with the claims file after the Veteran's correspondence.  The Board observes that the Veteran did not request another hearing in his August 2008 Form 9.  The Veteran has expressed no desire to change his representative.  In an April 2011 rating decision, the RO granted a 40 percent rating effective April 14, 2010.  In May 2011, the Veteran was issued a SSOC.  Given the foregoing, the Board finds that VA has substantially complied with the Board's July 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Degenerative joint disease, L5-S1 is not productive of ankylosis.

3.  Degenerative joint disease, L5-S1 is not productive of incapacitating episodes having a total duration of at least six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial 40 percent rating, but no higher, for service-connected degenerative joint disease, L5-S1 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5237, 5243, 5292, 5293, 5295 (2001-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for DJD L5-S1.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in August 2004 before service connection was granted in October 2005 was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA medical records and all relevant private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim for an increased rating.  The Veteran was also afforded VA examinations in May 2005 and April 2010 in connection with his claim.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them an August 2008 SOC and May 2011 SSOC, which informed them of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Additionally, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  VA examinations were obtained in May 2005 and April 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of all pertinent evidence of record, and fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that during the pendency of this appeal, VA issued new schedular criteria for rating intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which became effective September 23, 2002.  VA amended the rating schedule for evaluating disabilities of the spine again, which became effective on September 26, 2003.  The new criteria for evaluating service-connected spine disabilities are codified at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.   

Prior to September 23, 2002, Diagnostic Code 5293 provided for a non compensable (0 percent) disability rating for postoperative, cured intervertebral disc syndrome.  A 10 percent disability rating was assigned for mild intervertebral disc syndrome.  A 20 percent disability rating was assigned for moderate intervertebral disc syndrome with recurring attacks. A 40 percent disability rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent disability rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  

Prior to September 26, 2003, Diagnostic Code 5292 provided for ratings based on limitation of motion of the lumbar spine.  When such limitation of motion is slight, a 10 percent rating was warranted.  When limitation of motion is moderate, a 20 percent rating was assigned and, when it is severe, a 40 percent rating was for application.

Words such as "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.

The Board observes that the words "slight", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  The Board observes that, in general, "slight" is defined as "small in amount or extent; not great or intense."  Webster's New World Dictionary, Third College Edition 1262 (1988).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." Id. at 871.  "Severe" is generally defined as "of a great degree: serious."  Webster's Ninth New Collegiate Dictionary 1078 (1990).

Prior to September 26, 2003, lumbosacral strain was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295.  A non compensable (0 percent) rating was assigned for lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The highest available schedular evaluation, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  

Under Diagnostic Code 5293 prior to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 5242 also notes that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under Diagnostic Code 5003.

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected and the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, as will be discussed below, the Veteran is already assigned a 40 percent disability evaluation for his service-connected lumbar spine and the medical evidence of record does not demonstrate involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.45(f).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of ht entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2010).  See also 38 C.F.R. § 4.71a, Plate V (2010).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In considering the evidence under the laws and regulations as set forth above, the Board finds that after assigning the benefit of the doubt to the Veteran, he is entitled to 40 percent rating effective January 28, 2002, but no higher.  There was no showing of favorable or unfavorable dorsal or lumbar ankylosis; pronounced IVDS; or IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An April 2003 private treatment record from the M.M.C. contained a lumbar spine x-ray impression of moderate degenerative disc disease (DDD) L1-2 with associated scoliosis, convexity to the left with no acute fracture.

During his November 2003 hearing, the Veteran testified that his back bothers him all the time.  He took Advil or Tylenol and if it was really bad, he took muscle relaxers.  

In May 2005, the Veteran underwent a VA examination.  The Veteran reported that he never had urinary incontinence, frequency, urgency, or retention; erectile dysfunction; fecal incontinence; leg or foot weakness; numbness; visual dysfunction; paresthesias; falls; dizziness; unsteadiness; or obstipation.  Fatigue was mild, decreased motion was moderate, stiffness was moderate, weakness was mild, spasm was mild, and pain was moderate and frequent.  The Veteran did not use devices or aids.  He was able to walk more than a quarter mile but less than one mile.  No bed rest had been ordered for incapacitating episodes.  

Upon physical examination, posture, head position, and gait type were all normal.  There was a symmetrical appearance.  There was mild scoliosis.  There was no ankylosis.  There was objective evidence of lumbar spasm, guarding, pain with motion, and tenderness that was mild on the left and moderate on the right.  Muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or spinal contour.  Flexion was 0 to 60 with pain beginning at 20 and ending at 60; extension was 0 to 10 with pain; bilateral lateral flexion was 0 to 10 with pain; and bilateral lateral rotation was 0 to 20 with pain beginning at 10 and ending at 20 degrees.  After repetitive use, flexion was 20 to 60, extension was 0 to 10, bilateral lateral flexion was 10 to 20, and bilateral lateral rotation was 10 to 20 degrees all limited by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.

X-ray impression was mild lumbar spondylosis with mild scoliosis.  The diagnosis was chronic low back pain and DJD L5-S1.  The examiner commented that the Veteran's disability resulted in significant effects on his occupation as a mechanic including problems with lifting and carrying, weakness or fatigue, decreased strength in the lower extremities, and pain.  It was noted that the Veteran had been assigned different duties at work due to his back pain.  The disability resulted in a moderate impact on chores, shopping, exercise, sports, recreation, and traveling.  

The Board concludes that despite the objective findings indicating moderate limitation of motion even after considering DeLuca, the examiner's characterization of the disability having a significant effect on the Veteran's occupation as a mechanic that resulted in the assignment of different duties more nearly approximates the criteria for 40 percent under Diagnostic Code 5292, after assigning the Veteran the benefit of the doubt.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

VA records dated in 2007 reflected that the Veteran retired as a mechanic because of his back.  In June 2007, he reported a flare-up of back pain and was seen in the emergency room where he was given Toradol.  In October 2007, he was observed to have full range of motion but complained of pain when bending side to side.  

In April 2010, the Veteran underwent another VA examination.  The Veteran reported back pain of 5/10.  He stated that he could stand no more than five to ten minutes, sit no more than 10 to 15 minutes, and walk no more than a quarter mile before pain ensues.  The Veteran was employed as a school bus mechanic from 1976 to 2007.  He reported difficulty performing basic maintenance of the school bus.  The Veteran reported being advised by a physician to retire.  

The Veteran reported that he was unable to mow his yard or participate in household chores.  He indicated that he could no longer fish.  The Veteran denied flare-ups but reported stiffness, fatigue, spasm, weakness, and decreased motion.  He denied bowel or bladder complaints.  The Veteran was able to walk unaided.  He reported being unsteady on his feet but denied falls.

Upon physical examination, gait was antalgic and stiff.  There was normal curvature with an erect posture.  He was able to perform propulsion on his toes and heels with pain.  There was tenderness to palpation.  Flexion was 0 to 36, with repetitive movement 0 to 30 degrees; extension was 0 to 18, with repetitive movement 0 to 15 degrees; left lateral flexion was 0 to 12, with repetitive movement 0 to 10 degrees; right lateral flexion was 0 to 22, with repetitive movement 0 to 20 degrees; and bilateral lateral rotation was 0 to 30 degrees, with no loss of motion after repetitive use.  The Veteran was limited on repetition by first pain and second weakness.  There was evidence of tenderness, pain, and weakness due to the presence of facial grimacing and moaning on examination.  No muscle spasms were palpated on examination.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.

The Veteran did not have an episode of IVDS in the past 12 months requiring prescribed bed rest or treatment by a physician.  

As the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that a 40 percent evaluation is appropriate and that there is no basis for awarding a higher evaluation for the service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his lumbar spine disability.  The medical evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  In fact, as discussed above, the evidence of record shows that the Veteran's lumbar spine is not productive of bladder or bowel dysfunction.  During the April 2010 VA examination, the neurological examination reflected intact perception with 5.07 monofilament testing to the bilateral upper and lower extremities.  He also had appropriate vibration sensation and motor strength was 5/5.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Consideration is not warranted under Diagnostic Codes 5285, 5286, 5289 which were in effect prior to the regulation change of September 26, 2003, as fractured vertebra with cord involvement and ankylosis was not shown.  38 C.F.R. § 4.71a (2002).

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his lumbar spine reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a Diagnostic Codes 5285-5293) (2002) and 5235-5243 (2010) reasonably describe the Veteran's disability level and symptomatology.  Consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial 40 rating, but no higher, for degenerative joint disease, L5-S1 is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


